FILED
                             NOT FOR PUBLICATION                            NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAIME ARIAS-MALDONADO,                           No. 12-15246

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00216-JMS-
                                                 BMK
  v.

D. K. SISTO, Warden; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                    J. Michael Seabright, District Judge, Presiding

                          Submitted November 13 , 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Jaime Arias-Maldonado, a California state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants

violated his First and Fourteenth Amendment rights. We review de novo a district




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and dismissal under the screening provisions of 28 U.S.C. § 1915A,

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly granted summary judgment on Arias-

Maldonado’s Equal Protection Clause claim because Arias-Maldonado failed to

raise a genuine dispute of material fact as to whether defendants acted with a

racially discriminatory intent in transferring Arias-Maldonado to a prison outside

California. See United States v. Coleman, 24 F.3d 37, 38-39 (9th Cir. l994)

(“‘[E]ven if a neutral law has a disproportionately adverse impact on a racial

minority, it is unconstitutional under the Equal Protection Clause only if that

impact can be traced to a discriminatory purpose.’” (citation omitted)).

      Dismissal of Arias-Maldonado’s claim that defendants failed to respond to

his emergency grievances was proper because Arias-Maldonado failed to allege an

actual injury and because he has no constitutional entitlement to a specific

grievance procedure. See Silva v. DiVittorio, 658 F.3d 1090, 1102 (9th Cir. 2011)

(requiring plaintiffs to allege an “‘actual injury’ to court access” to state a claim for

violation of the First Amendment (citation omitted)); see also Ramirez v. Galaza,

334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates lack a separate constitutional

entitlement to a specific prison grievance procedure.”).


                                            2                                     12-15246
      The district court did not abuse its discretion in denying Arias-Maldonado

leave to file a third amended complaint to assert a claim alleging that defendants

violated his Eighth Amendment rights by transferring him out-of-state without

proper medical screening. See AmerisourceBergen Corp. v. Dialysist West, Inc.,

465 F.3d 946, 953 (9th Cir. 2006) (concluding that a fifteen month delay between

obtaining the relevant facts and seeking leave to amend is unreasonable). Thus, we

decline to address the merits of this claim on appeal. See Crawford v. Lungren, 96

F.3d 380, 389 n.6 (9th Cir. 1996) (declining to address claims not raised in the

complaint).

      Arias-Maldonado’s motion to file a substitute reply brief is granted. The

Clerk shall file the reply brief received on September 13, 2012.

      AFFIRMED.




                                          3                                    12-15246